Title: Abigail Adams to John Quincy Adams, 12 October 1787
From: Adams, Abigail
To: Adams, John Quincy


        
          London october 12th 1787
          My dear son
        
        I cannot begin my Letter by thanking you for yours. You write so seldom, that you, do not give me the opportunity, yet I think you would feel dissapointed if you did not get a few Lines from me. I congratulate you upon your Success at Commencment, and as you have acquired a reputation upon entering the stage of the World, you will be no less solicitious to preserve and increase it, through the whole drama. it is said of Hannibal that he wanted nothing to the compleation of His martial virtues, but that when he had gained a victory, he should know how to use it. it is natural to the humane Heart to swell with presumption when conscious of superiour power, yet all humane excellence is comparative, and he who thinks he knows much to day, will find much more still unatained, provided he is still eager in persuit of knowledge. Your Friends are not anxious that you will be in any danger through want of significant application, but that a too ardent persuit of your studies will impair your Health, & injure those bodily powers and faculties upon which the vigor of the mind depends. Moderation in all things is condusive to human happiness, tho this is a maxim little heeded by Youth, whether their persuits are of a sensual, or a more refined and elevated kind
        It is an old Adage, that a man at 30, must be either a fool or a Physician. tho you have not arrived to that age, you would do well to trust to the advise, and experience of those who have. our Bodies are framed of such materials as to require constant exercise to keep them in repair, to Brace the Nerves and give vigor to the Animal functions. thus do I give you Line upon Line, & precept upon precept.
        By the Time this reaches you, you will have heard of the Humiliating condition of Holland. History does not furnish a more striking instance of abject Submission, and depression totally and almost unresistingly conquerd by a few prussian troops, a Nation, that formerly withstood the whole power & force of spain, and gave such proofs of Bravery and prowess as astonishd surrounding Nation, now Humbled to the dust, by an imperious & haughty woman, backed by the Troops of Prussia, for a mere trifling affront or rather this has been the speicious pretence for all the Horrors which are brought upon the patriots & Friends of Liberty in Holland. May her Name descend with eternall obloquy to future ages. Poor Dumas & family have lived in a state worse than death, since to exist in constant dread of being drag’d a victim to an enraged mob, who were constantly threatning him, & his family with destruction: is worse than death. his Friends all forsook him or dared not appear in his behalf. he wrote a most afflicting account to your pappa, & beg’d him to claim protection for him as acting for the united States, but as he never had any publick character, or rather never was commissond by Congress, it could not be done. mr duma you know has been engaged in the Service of France, and has received a Sallery from that Government, besides his being opposed to the measures of the Stadtholder, all of which renders him particularly obnoxious to the princess, and her party
        This Nation, piqued at the Treaty of alliance, which was last Winter, made between France & Holland have been ever since seeking Revenge, by fomenting the troubles in Holland; and Seizd the first opportunity She had in her power to Bully France. The Death of de Vergennes and the deranged State of the Finnances in France, the dispute between the King and his parliament, all, all have contributed to hasten the downfall of Liberty in Holland. England has held a very high Tone, & given it out, that if France marchd a single man to the assistance of Holland, it should be considerd as a commencment of Hostilities, and from the conduct of France, she appears to have been intimidated, and held in Awe by it. This is an other lesson to us, not to put our trust in princes. England not content with the Tame, & pacific conduct of France, is arming with a zeal, and Eagerness really astonishing, to every person of reflection, who can See no object which she can have in view, adequate to or as a compensation for the horrur and distress, she must bring upon her Subjects by the increase of expences and the accumulation of the National debt.
        If I was not present to hear, and see it I could scarcly credit, that a whole people Should not only tamely Submit to the evils of war, but appear frantick with joy at the prospect, led away by false Glory, by their passions & their vices they do not reflect, upon past calamities, nor approaching destruction and few of them have better reasons to offer for their conduct than the Lady with whom I was in company the other day, who hoped their would be a war. pray said I how can you wish so much misiry to mankind? o said she, if there is a war, my Brother, & Several of my Friends will be promoted. In the general Flame which threatnes Europe, I hope & pray, our own Country may have wisdom sufficient, to keep herself out of the Fire. I am sure she has been a sufficiently burnt child.
        Remember me to your Brothers, if I do not write to them. I have sent you some cotton stockings, and am / Your affectionate mother
        A. Adams
      